IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 131 MM 2014
                              :
         Respondent           :
                              :
                              :
    v.                        :
                              :
                              :
EDWARD SCOTT,                 :
                              :
         Petitioner           :
                              :


                                         ORDER


PER CURIAM
      AND NOW, this 1st day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file the

Petition for Allowance of Appeal within 10 days of this order.